J-S34017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.C.W., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 570 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000228-2021

 IN THE INTEREST OF: M.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.C.W., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 571 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000230-2021

 IN THE INTEREST OF: K.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.C.W., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 572 WDA 2022

                 Appeal from the Order Entered April 19, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans’ Court at No(s): CP-02-AP-0000229-2021
J-S34017-22


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                         FILED: OCTOBER 21, 2022

        L.C.W. (Father) appeals from the orders involuntarily terminating his

parental rights to his three daughters: K.W., K.L.W. (a/k/a K.W.), and M.W.1

Upon review, we affirm.

        K.W., K.L.W., and M.W. (Children) are the youngest of Father’s eight

children. K.W. and K.L.W. are twins, born in October 2018; M.W. was born in

May 2020. The family has been involved with the Allegheny County Office of

Children, Youth & Families (CYF) since 2001. The orphans’ court explained:

              Mother and Father have a lengthy history with CYF in
        Allegheny County. Their oldest child was born on August 17,
        2001, and CYF referrals date back to 2001, when he was a baby
        and removed from their care. Beginning in 2008, the referrals to
        CYF became more “consistent,” according to the caseworker. In
        March 2018, CYF received a referral that the parents’ oldest child
        was locked up inside the home and was not “let out to go to school,
        use the bathroom, shower or eat.” Their oldest child was removed
        from their home and a corresponding Childline [report], for
        unreasonably restraining or confining a child, was subsequently
        indicated. CYF filed a petition for dependency on the oldest child
        and three other children [not K.W., K.L.W. or M.W.] that were
        residing in the home at the time. The oldest child was adjudicated
        dependent and CYF withdrew the petitions on the three other
        children in July 2018. Because the oldest child was dependent,
        CYF remained active with the family and provided various
        services, which included bus tickets to assist with transportation
        needs. The caseworker testified that fifty tickets were requested
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The orphans’ court also terminated the parental rights of J.D.E., a/k/a J.W.
(Mother), who has appealed at 584 WDA 2022, 586 WDA 2022, and 587 WDA
2022. This Court consolidated Mother’s appeals on June 15, 2022, and listed
Mother’s appeal for disposition by this panel on October 3, 2022.

                                           -2-
J-S34017-22


     and provided in October 2018, which corresponded to when K.W.
     and K.L.W. were born.

           In late November 2019, CYF received a referral from
     Children’s Hospital regarding the twins. Dr. Adelaide Eichman, a
     stipulated expert in child abuse and pediatrics, testified about her
     involvement with K.W. and K.L.W. at the time of their admission
     to Children’s Hospital of Pittsburgh on November 26, 2019. Dr.
     Eichman testified that upon examination,

           the twins were 13 months old. The girls were quite
           small. They weighed about 11 pounds, which is
           roughly the size of a two-month-old. So the girls were
           very tiny in terms of height and weight. They had
           badly controlled eczema on their skin. And the girls
           were developmentally delayed. They were at the level
           of a nine-month-old, approximately, at that point.

            The twins were also found to have Vitamin D deficient
     rickets, which per Dr. Eichman, is a bone condition caused by a
     lack of Vitamin D in their diet prior to the hospital admission. Dr.
     Eichman testified that she recommended hospitalization for two
     reasons. Dr. Eichman said that the twins were so malnourished
     that they exhibited signs of refeeding syndrome, due to electrolyte
     abnormalities, which required the refeeding to be done slowly and
     carefully. Dr. Eichman also recommended hospitalization to
     ensure that the twins did not have an underlying medical condition
     that was the cause of their low weight. Parents were not receptive
     to the twins being hospitalized, per Dr. Eichman.

             Dr. Eichman testified her medical conclusion was that the
     twins did not have a medical condition that prevented them from
     gaining weight and that their low weight was a result of an
     inadequate diet. Mother told Dr. Eichman when the twins were
     initially hospitalized, that the twins were breastfeeding every two
     hours, that they were on a vegan diet but ate chicken fingers, and
     Mother was giving them some kind of supplement. Dr. Eichman
     testified that Mother stated “she kept herself alkalined” but Dr.
     Eichman was not familiar with what kind of diet that was.

           Dr. Eichman stated that the twins did not have celiac
     disease. Additionally, the eczema that they had, while a common
     skin condition, was not well-controlled and as a result[,] the twins
     were scratching quite a bit until it cracked and bled. Dr. Eichman

                                    -3-
J-S34017-22


     also testified that the children each functioned with the
     developmental abilities of a nine-month-old, despite being
     thirteen months of age. The parents reported to Dr. Eichman that
     the twins “had many words;” however, Dr. Eichman had only
     heard them babble. Dr. Eichman testified that the twins were
     observably different, in that they were smaller and not as
     developmentally advanced for their age, and a reasonable
     caregiver would be able to recognize that they were not on track
     with growth or development. After their admission on November
     26, 2019, the twins were discharged from the hospital on
     December 5, 2019, to the care of their parents. The parents met
     with the nutritionist and the general pediatrics team during the
     twins’ hospitalization, and they were provided with verbal and
     written instructions regarding their care and feeding, per Dr.
     Eichman. Additionally, multiple weight checks were scheduled for
     the twins post-discharge, which included bringing them into the
     office and a home nurse coming to the family home. Dr. Eichman
     testified that during their hospitalization, the twins were gaining,
     on average, twenty grams per day, which was viewed favorably in
     the light of the feeding schedule put in place to avoid refeeding
     syndrome.

           Despite the instruction and education provided to the
     parents, the scheduled appointments for weight checks in the
     home and the doctor’s office, and the evidence that the twins were
     capable of gaining weight as demonstrated during their
     hospitalization, the twins were readmitted to Children’s Hospital
     in January 2020. Dr. Eichmann testified that the readmission was
     due to the fact that they were not showing the weight gain that
     would have been expected while in Parents’ care and because the
     parents had missed several of the twins’ doctors appointments.
     Moreover, the eczema that had been treated with topical steroids
     had not improved while in Parents’ care.

           CYF obtained an Emergency Custody Authorization to
     remove the twins in January 2020 and the caseworker testified
     that at the time of the removal the twins appeared very small.
     Mother had told CYF that she had the twins “on a vegan diet and
     that she was also breastfeeding but also feeding them smoothies
     with fruit, hemp seeds, walnut milk.” The caseworker testified
     that despite being hospitalized twice in a two-month time frame
     due to nutritional deficiencies[,] and discussions with the parents
     about the severity of the twins’ presentation in November 2019[,]


                                    -4-
J-S34017-22


     Mother and Father did not seem to understand how serious the
     situation was.

            After the twins’ removal in January 2020, CYF put in
     Homebuilders, a thirty-day intensive in-home services program,
     to support the family. Homebuilders’ goal, per CYF, was to work
     with the parents with scheduling and keeping appointments and
     addressing the children’s needs. The parents did not appear to
     gain any additional insight from these services and Homebuilders
     suggested that Parents receive a neuropsychological evaluation,
     as well as in-home mental health services. The caseworker
     testified that the twins were placed into [a] foster home at that
     time and eventually moved into a relative[’s] foster home in April
     2020.

            Mother had her eighth child, M.W., on May 16, 2020, and
     CYF obtained an Emergency Custody Authorization that same day.
     At the hospital discharge, the newborn[, M.W.,] was placed into
     the same relative[’s] foster home as the twins. The twins were
     adjudicated dependent on May 20, 2020. CYF filed a petition for
     dependency on [M.W.,] the newborn, based on the significant
     concerns the agency had with respect to the parents’ ability to
     appropriately feed and follow through with medical appointments.
     M.W., the newborn, was adjudicated dependent on June 25, 2020.
     Between the November 2019 hospitalization and the January 2020
     hospitalization, twelve Childline [reports] were filed and indicated
     against Mother and Father for causing serious medical neglect,
     failure to provide proper nutrition and hydration, and failure to
     provide proper medical care.

            [The orphans’ c]ourt need not recite the extensive findings
     within the permanency review orders with respect to Mother and
     Father, as they are evident within []CYF Exhibit 5 - Certified Court
     orders. Without question, at the time the termination petitions
     were filed by CYF on November 4, 2021, and at the time of the
     termination proceedings on April 8, 2022, Mother and Father had
     made minimal progress towards remedying the issues and were
     in minimal compliance with the family service plan goals, despite
     CYF offering and providing services and evaluations aimed at
     efforts to reunify. See CYF Exhibit 5 - Certified Court Orders.

          At the time of the termination hearing, the twins (K.W. and
     K.L.W.) were three and a half years old and had been in care
     twenty-seven consecutive months. M.W. was almost two years

                                    -5-
J-S34017-22


       old and had been in care her entire life, twenty-three consecutive
       months. Not subject to the instant matter, Mother and Father’s
       oldest child resided outside of the home, and the three older
       sisters resided in the care of Parents, all four of whom are
       dependent.

Orphans’ Court Opinion, 6/27/22, at 2-8 (record citations and footnotes

omitted).

       The orphans’ court conducted the termination hearing on April 8, 2022.

The Children were represented by legal counsel “appointed by court order,

after [the orphans’] court conducted a conflict analysis.”      Id. at 2.    CYF

presented testimony from Dr. Eichman; CYF caseworker, Ashley Hobbs;

licensed psychologist, Dr. Terry O’Hara; and licensed psychologist Dr. Beth

Bliss. Father, Mother, and the Children’s maternal grandmother testified in

opposition to termination. By orders dated April 8, 2022, and entered April

19, 2022, the orphans’ court terminated Father’s parental rights pursuant to

23 Pa.C.S.A. § 2511(a)(2),(5),(8) and (b). Father timely appealed.2 Both

Father and the orphans’ court have complied with Pa.R.A.P. 1925.

       Father presents the following questions for review:

    1. Did the trial court abuse its discretion and/or err as a matter of
       law in granting the petition[s] to involuntarily terminate Father’s
       parental rights pursuant to 23 Pa.C.S. § 2511(a)(2)?

    2. Did the trial court abuse its discretion and/or err as a matter of
       law in granting the petition[s] to involuntarily terminate Father’s
       parental rights pursuant to 23 Pa.C.S. § 2511(a)(5) and (8)?

____________________________________________


2Father filed separate notices of appeal for each child. This Court consolidated
the appeals sua sponte. Order, 5/31/22.


                                           -6-
J-S34017-22



   3. Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Father’s parental rights
      would best serve the needs and welfare of the children pursuant
      to 23 Pa.C.S. § 2511(b)?

Father’s Brief at 10-11.

      In considering Father’s issues,

      our standard of review requires [us to] accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,    partiality,
      prejudice, bias, or ill-will.

      As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d 1179,
      1190 (Pa. 2010)], there are clear reasons for applying an abuse
      of discretion standard of review in these cases. [U]nlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead, we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).




                                        -7-
J-S34017-22


       CYF has the burden to prove by clear and convincing evidence that its

asserted grounds for termination were valid. In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009). “[T]he standard of clear and convincing evidence is defined

as testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. Under 23 Pa.C.S.A. § 2511, “the court must

engage in a bifurcated process prior to terminating parental rights.” In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007).           Initially, the focus is on the

conduct of the parent pursuant to § 2511(a). Id.

                                   Section 2511(a)

       With respect to grounds for termination under Section 2511(a), we need

only     agree   “as   to    any     one   subsection     in   order   to   affirm

the termination of parental rights.” In re A.S., 11 A.3d 473, 478 (Pa. Super.

2010).    Instantly, we address the second subsection, which provides for

termination when

       repeated and continued incapacity, abuse, neglect or refusal of
       the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

       Subsection 2511(a)(2) “emphasizes the child’s present and future need

for ‘essential parental care, control or subsistence necessary for his physical

or mental well-being.’”     In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008)


                                        -8-
J-S34017-22


(citation omitted). Grounds for termination under subsection (a)(2) are not

limited to affirmative misconduct. Id. “Where the parent does not exercise

reasonable firmness in declining to yield to obstacles, h[is parental] rights

may be forfeited.” Id. at 83. Grounds for termination under § 2511(a)(2)

may include acts of refusal as well as incapacity to perform parental duties.

In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021). We have long recognized

that a parent is required to make diligent efforts toward the reasonably prompt

assumption of full parental responsibilities. In re Adoption of M.A.B., 166

A.3d 434, 443 (Pa. Super. 2017).

         Father argues the orphans’ court erred in finding grounds for

termination under Section 2511(a)(2) because there was insufficient proof

“that repeated and continued incapacity, abuse, neglect or refusal exists.”

Father’s Brief at 21. Father claims he “met his goals that were established by

both the agency and the [c]ourt [].” Id. at 15. He references his goals of

attending Children’s medical appointments, visiting with Children, and

“understand[ing] actually what had happened to the children.”       Id. at 23

(citing N.T., 4/8/22, at 38). Father states, “CYF presented no evidence that

indicated that the parents did not attend the medical appointments” or “did

not attend visits.” Id. at 24. He concludes: “Thus, Father completed this

goal.”     Id.   Father also references his testimony with respect to his

“understanding the Children’s medical issues,” and “some deficiencies by the

parents that were remedied.” Id. at 25. Again, he claims he “completed this


                                     -9-
J-S34017-22


goal.” Id. He adds “this family has had stable and appropriate housing for

eight years.” Id. (citing N.T., 4/8/22, at 170). He emphasizes that he and

Mother have “raised multiple children together,” and have a “stable and

healthy romantic relationship.” Id. at 25 (citing N.T., 4/8/22, at 128). He

also emphasizes that he and Mother have no criminal history, “substance

abuse issues or mental health problems”3 and “are both medically healthy.”

Id. at 26 (citing N.T., 4/8/22, at 128-129). Finally, Father refers to evidence

demonstrating he can “properly parent” Children, including his “involvement

with Arsenal for parenting assistance” and working “with a developmental

therapist to learn the best parenting[.]”          Id. at 26 (citing N.T., 4/8/22, at

175). Father concludes that he met his parenting goals, and “[t]hat, along

with Father’s understanding of the feeding issue, show that termination should

not be granted.” Id. at 27.

       To the contrary, CYF argues:

       The parents do not have the judgment or insight to progress to an
       understanding and acknowledgement of [C]hildren’s medical
       condition and an acceptance of the responsibility for it. The
       parents did not progress to more frequent periods of unsupervised
____________________________________________


3 With respect to mental health, CYF caseworker Ashley Hobbs testified “the
family started working with Mercy Behavioral Health in March of 2020,” and
continued “for about a year.” N.T., 4/8/22, at 50. She also stated that in
August 2021, “a service was identified called ABS, which is Adaptive
Behavioral Services. It’s a culturally competent service that could provide
telehealth appointments for mental health therapy focused around trauma-
related incidents. And this was offered to [Father and Mother].” Id. Ms.
Hobbs testified that neither parent participated with ABS, and never
acknowledged “to any service provider or the agency that they have problems
and need treatment.” Id.

                                          - 10 -
J-S34017-22


      visitation but had visitation decreased due to their actions. They
      barely cooperated with the services offered to them and denied
      any problems.

Participant Brief at 21.

      Children’s counsel agrees with CYF, stating that the record “is replete

with competent, clear and convincing evidence to sustain” termination.

Appellee Brief at 14. Counsel further states:

      While Father has made progress on his court ordered goals, the
      primary reason [C]hildren came into care continue[s] to exist.
      The evidence in the record supports the [orphans’] [c]ourt’s
      findings that Father will not be able to rectify the issues that
      [caused C]hildren to remain in care within a reasonable time.

Id.

      As indicated by CYF and Children’s counsel, the record belies Father’s

argument. The orphans’ court addressed both parents’ shortcomings:

             With respect to 23 Pa. C.S. § 2511(a)(2), the orphans’
      c]ourt found that CYF clearly and convincingly proved the requisite
      grounds. Goals were set forth for Mother and Father in order to
      remedy the incapacity, abuse, neglect or refusal that caused
      [C]hildren to be without proper parental care necessary for their
      physical and mental well-being. These goals included parenting,
      visitation, cooperation with service providers and the agency, and
      of significant import[], some demonstrated accountability and
      understanding of what happened that lead to the twins’ severe
      malnutrition and developmental delays.

             Mother and Father’s efforts on addressing the goals
      throughout this case could be best described as stagnant. At each
      and every permanency review hearing, the [orphans’ c]ourt found
      that Mother and Father made “minimal progress” towards
      alleviating the circumstances which necessitated the original
      placement. Parents both appeared to be perpetually stuck and
      would regularly revisit the reasons why [C]hildren were removed
      and adjudicated dependent despite the orphans’ c]ourt, at each


                                    - 11 -
J-S34017-22


     hearing, encouraging the parents to address the goals and
     ordering services to assist their efforts towards reunification.

Orphans’ Court Opinion, 6/27/22, at 12-13.

     The record supports the orphans’ court’s determination that Father

evidenced an incapacity to properly parent Children. For example, Ms. Hobbs

testified that both parents were referred for mental health evaluations as

recently as January 2022, but never acknowledged “to any service provider or

the agency that they have problems and need treatment.” N.T., 4/8/22, at

50. Ms. Hobbs opined:

     [O]ver the course of over two years, neither of the parents have
     taken any form of responsibility for any missed, no-showed,
     rescheduled doctors’ appointments that essentially led their
     children to come into care. Over the two years that I have worked
     with them, there really has been minimal progress with respect to
     that.

     And with respect to even acknowledging [] other services, if a
     service does not occur, it’s the [provider’s] fault. It’s not the
     parents’ fault. They do not know how to take responsibility for
     even minor things that a person can take responsibility for. And
     that would … cause these children to be potentially in harm’s way
     moving forward as they get older. There’s a concern that their
     educational needs are not going to be met. There’s a concern that
     their medical needs will not be met. And any of their other basic
     needs may not be met due to the [parents’] lack of responsibility
     and acknowledgement across the board, not just specifically the
     reasons that the kids came into care.

Id. at 64-65.

     The parties stipulated to Dr. O’Hara’s expertise in child and forensic

psychology. Dr. O’Hara performed individual and interactional evaluations of

Father in July 2020. Id. at 98. At that time, Dr. O’Hara concluded Father’s


                                   - 12 -
J-S34017-22


“insight and judgment” was poor, “based on a variety of factors, including lack

of cooperation with services but, moreover, his lack of insight with respect to

the findings from” the Children’s Advocacy Center at Children’s Hospital of

Pittsburgh. Id. at 106. Dr. O’Hara testified:

      I’m really limited in what I can say about the parties now. I
      haven’t seen them in approximately two years. But at the time of
      the evaluations, it was my perspective that mental health
      treatment and the services that I outlined in my reports were
      strongly advisable for both [Father and Mother].

Id. at 107.

       Father was evaluated two years later, in 2022, by Dr. Bliss. The parties

also stipulated to Dr. Bliss being an expert in child and forensic psychology.

Id. at 117. Dr. Bliss performed individual evaluations of Father and Mother;

she first saw Father on February 11, 2022. Id. at 119. Dr. Bliss testified that

initially, neither parent “showed up” for their appointments. Id. at 118. Dr.

Bliss performed an interactional evaluation with Father and the Children. Id.

Dr. Bliss testified:

            In the testing that [Father] had completed, it was shown,
      he had basically denied having pretty much any problems at all in
      any of the areas at all to a degree that’s much lower than typical
      or normal and is usually indicative of defensiveness and
      guardedness.     In the interview, he didn’t really report any
      problems at all, which could certainly be true, but also could have
      been due to defensiveness.

            And one observation that I made was, it was unusual how
      often he remembered very specific dates to events, to the point
      where either he has an excellent memory, excellent recall of
      dates, pretty much every single date he listed out. That is
      sometimes something that can be seen with people as a form of
      deception.   They present -- they try to provide as much

                                    - 13 -
J-S34017-22


     information as possible to make it look more accurate than it
     actually is.

Id. at 121-22.    Dr. Bliss opined that Father’s “judgment and insight in

parenting [was] low.” Id. at 122.

     The above evidence supports the orphans’ court’s conclusion that Father

“had a goal to cooperate with service providers and CYF and … failed to make

any modicum of progress … throughout the life of the case.” Orphans’ Court

Opinion, 6/27/22, at 21.    Accordingly, the court concluded that Father’s

repeated and continued incapacity to parent caused the Children to be without

essential care, and the incapacity could or would not be remedied.           23

Pa.C.S.A. § 2511(a)(2).     We discern no error in the orphans’ court’s

termination of Father’s parental rights under Section 2511(a)(2).

                              Section 2511(b)

     Father also argues the trial court erred in terminating his parental rights

under Section 2511(b), which requires the orphans’ court to “give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). Father asserts the court improperly

disregarded evidence of the bond between him and the Children, and the

“psychological detriment to the [C]hildren if their bond with their Father is

severed.” Father’s Brief at 15-16.

     CYF recognizes the Children “are bonded to [Father] and the foster

parents.” Participant Brief at 21. However, CYF argues that any detriment to

the Children from termination “would be ameliorated by [Children’s] loving,

                                     - 14 -
J-S34017-22


close and stable relationship with the foster parents.” Id. Similarly, Children’s

counsel argues that termination serves Children’s needs and welfare, stating

“[t]here is no evidence that the [C]hildren would suffer extreme emotional

consequences should contact with Father cease.” Appellee Brief at 14. Upon

review, we agree that the evidence supports the orphans’ court’s decision

regarding the Children’s best interests.

      “Only if the court determines that the parent’s conduct warrants

termination of his or her parental rights does the court engage in the second

part of the analysis pursuant to Section 2511(b): determination of the needs

and welfare of the child under the standard of best interests of the child.” In

re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). When the court considers a

child’s needs and welfare, the “extent of any [parental] bond analysis ...

necessarily depends on the circumstances of the particular case.”         In re

K.Z.S., 946 A.2d 753, 763 (Pa. 2008).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d at 483 (citations omitted).

      Father’s argument regarding the “psychological detriment to the

children” is not persuasive.    We acknowledge Ms. Hobbs’ testimony that

Father’s interactions with Children are appropriate, and Father engages in


                                     - 15 -
J-S34017-22


developmentally appropriate play during visits.      N.T., 4/8/22, at 66.     Ms.

Hobbs agreed that Father’s “visits [with Children] go well.” Id. at 67. She

also testified that the Children were bonded with their other siblings. Id. at

68. Nonetheless, the orphans’ court concluded:

      The court does believe Mother and Father when they express their
      love for these three children. However, the twins have been in
      care twenty-seven consecutive months and the younger child has
      been in care since birth. The [c]ourt accepts the very credible
      testimony of Dr. O’Hara and Dr. Bliss, and agrees that that
      termination meets the needs and welfare of these children and
      termination is in the Children’s best interest. These parents had
      two individual evaluations by separate evaluators roughly
      eighteen      months       apart     and     these    evaluations
      demonstrated that neither Mother nor Father were any
      further along in gaining the necessary judgment and
      insight to parent these children. Furthermore, Mother and
      Father failed to present any credible testimony or evidence to
      overcome the evidence that overwhelmingly supported this
      conclusion. This [c]ourt found that any potential negative
      impact would be mitigated by the fact that the [Children]
      have been in relative placement this entire time and have
      exposure and contact with additional, extended family
      members, who also love and support them. For these
      reasons, the [c]ourt did not commit an error of law or abuse of
      discretion in finding that termination best met the needs and
      welfare of these children.

Orphans’ Court Opinion, 6/27/22, at 29-30 (emphasis added). The record

supports the orphans’ court’s findings.

      As   discussed,   Dr.   Bliss   conducted   individual   and   interactional

evaluations of Father, Mother, the Children and the foster parents.         When

asked whether the Children were “able to be reunified with [Father and

Mother?],” Dr. Bliss answered, “no.” N.T., 4/8/22, at 131. Children have lived

with the foster parents, who are a pre-adoptive resource, since 2020. Dr.

                                      - 16 -
J-S34017-22


Bliss testified that the Children are bonded with the foster parents, and

observed their interaction to be positive and appropriate. Id. at 127-28.

     Ms. Hobbs testified that the foster parents meet the Children’s emotional

and developmental needs. Id. at 63. She also stated:

     I have observed a clear and definite bond and attachment
     between the foster parents and the [C]hildren. … The girls seem
     very comfortable with the foster parents. They’re very happy
     when they’re around them. They smile, they go to them if they
     need something. They’ll ask questions and say, auntie or uncle,
     can you get me this, can you do that. They often are sitting on
     their laps or playing with them during my visits. And they’re very
     attentive to their needs when they need something.

Id. at 62-63. Ms. Hobbs added that the foster parents meet the Children’s

medical and educational needs, and opined that termination of Father’s

parental rights would serve the Children’s needs and welfare. Id. at 64-65.

     Consistent with the foregoing, we discern no error in the termination of

Father’s parental rights under 23 Pa.C.S.A. § 2511(b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




                                   - 17 -